         Case: 3:20-cv-01031-jdp Document #: 6 Filed: 12/14/20 Page 1 of 2


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 BRANDON D. BRADLEY, SR.,

        Plaintiff,                                                         ORDER
 v.
                                                                 Case No. 20-cv-1031-jdp
 MICHELLE KESSNICH, et al.

        Defendants.


       On November 13, 2020, I entered an order assessing plaintiff an initial partial payment

of $0.33 due by December 4, 2020, in the above case. On November 18, 2020, plaintiff

submitted a declaration of indigency and request to waive the $0.33 initial partial payment in

this case. Using information from plaintiff’s declaration and re-evaluating the relevant time

period from plaintiff’s trust fund account statement, it appears that plaintiff presently has no

means with which to pay the filing fee or to make an initial partial payment. Under these

circumstances, the court will grant plaintiff’s motion for leave to proceed without prepayment

of the filing fee, but will not assess an initial partial filing fee for the above case. Even if this

court ultimately determines that plaintiff’s complaint cannot go forward, plaintiff is advised

that the full $350 filing fee for this case remains plaintiff’s obligation.        See 28 U.S.C. §

1915(b)(2).

       Because plaintiff is a prisoner, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint in this case to determine whether any portion

is frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary

relief from a defendant who is immune from such relief.
         Case: 3:20-cv-01031-jdp Document #: 6 Filed: 12/14/20 Page 2 of 2


                                            ORDER

       IT IS ORDERED that,

       1.      The motion filed by plaintiff Brandon D. Bradley, Sr. for leave to proceed without

prepayment of the filing fee in the above case is GRANTED.

       2.      No further action will be taken in this case until the court has screened the

complaint as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915(e)(2). Once the

screening process is complete, a separate order will issue.

               Entered this 14th day of December, 2020.


                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge




                                                2
